Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 20 were pending and rejected in the previous office action.  Claims 2 and 7 were amended in the reply filed December 31, 2021. Claims 1 – 20 are currently pending and are examined in this office action.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2021 has been entered.
 

Response to Arguments
The following arguments are in response to Applicant’s Response filed December 31, 2021.
Applicant’s arguments with respect to claims 1 – 20, see pages 15 – 20 of Applicant’s Response, with respect to the U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Applicant argues, see pages 12 – 16 of Applicant’s Response, that the combination of the cited art is faulty because the combinations added unnecessary complexity to the primary art.  Examiner respectfully disagrees.  Examiner notes that Dicker teaches a three device system, see FIG. 1, with a user device (el. 190), driver device (el. 188), and network system (el. 100).  Network system 100 is capable of tracking locations of user device 190 and driver device 188.  The teachings of Stear Clear modify the network system 100 to be capable of being a mobile system, allowing a second driver using a mobile device to track locations of users and other drivers using the system.  As shown in FIG. 3 and [0065] of Dicker, driver device 300 is communication with transport coordination system 100.  Stear Clear teaches that the functionality of the transport coordination system 100 can be on a mobile device of a second driver, allowing a second driver to track and communicate with other drivers and users.  
	Applicant next argues, see pages 17 – 20 of Applicant’s response, that the cited art teaches away from the claimed limitations.  However, Applicant’s argument is moot, as the Examiner is relying on Kamiyama to teach the claim limitations.  Furthermore, Holst demonstrates a well-known technique used in designing computer interfaces.  See Holst, page 1 first paragraph, “When benchmarking checkout flows for the first time back in 1012, we found that 14% of the top 100 US e-commerce sites used an accordion-style checkout.  Accordion-style checkouts have been an ever increasing trend since then, and in 2016 we’ve found that 32% of checkout flows are accordion-style.”  Furthermore, Kamiyama, see [0005], addresses the problem of converting a layout of a display screen in which a plurality of display contents are arranged and unified within one unified display area.  The According style of Kamiyama is merely one of the desirable alternatives in which information can be displayed on a user interface.  See MPEP 2143.01,
The court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Id. In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of shoe sole limitations claimed, thus providing a motivation to combine, which need not be supported by a finding that the prior art suggested that the combination claimed by the applicant was the preferred, or most desirable combination over the other alternatives. Id. See also In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016).  
Therefore the combination of Kamiyama with Dicker is being maintained by the examiner.  
Applicant next argues, see pages 20 – 23 that the cited art is non-analogous.  Examiner respectfually disagrees.  Examiner notes that both Dicker and Kamiyama are directed towards user interfaces. Furthermore, Kamiyama, see [0005], specifically addresses converting one layout to another layout and therefore addresses a specific problem that is relevant to the teachings of Dicker.  The unified display area of Kamiyama therefore provides motivation of a reason to convert Dicker to the accordion style of Kamiyama.  Therefore examiner maintains the teachings of Kamiyama are analogous to the teachings of Dicker.
	As detailed below, Examiner is relying upon previously cited art of WO 2008132520 A1 to Prodromidis to teach the newly amended limitations of claim 2 and US 20140005944 A1 to Mani to teach the newly amended limitations of claim 7.
For the reasons state above, Examiner is respectfully maintaining the rejection under 35 USC 103.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 3 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170352125 A1 to Dicker et al, (hereafter Dicker) in view of US 20110225522 A1 to Kamiyama et al (hereafter Kamiyama), in further view of Sarah Perez's article Too Drunk To Drive, But Still Wanna Get Your Car Home? There's An App For That, (hereafter Stear Clear), in further view of US 20100090891 A1 to Donovan (hereafter Donovan), and further in view of US 20100274569 A1 to Reudink (hereafter referred to as Reudink).

As per claim 1, 
Dicker, as shown, discloses the following limitations:
A system for coordinated location tracking of computing devices over a computerized network, comprising: ([0011] Fig 1 – 3  According to examples described herein, the ride scheduling feature can enable users to schedule future rides with the on-demand transportation service—which can be managed by the network system. [0018] the network system can perform a lookup of estimated time of arrival (ETA) information based on driver device locations)
a. a management application, in communication with a computerized network, that manages provision of on-demand driver services; ([0011]  A network system is disclosed herein that can provide a ride scheduling feature for a designated application of an on-demand transportation service. According to examples described herein, the ride scheduling feature can enable users to schedule future rides with the on-demand transportation service--which can be managed by the network system. The network system can receive user requests for scheduled transport requests, where the user can input a future time for service (e.g., a scheduled future date and/or time, as compared to the current time), a start location, and a destination. In certain implementations, the network system can manage a ride or transport service scheduling log (referred to herein as scheduling log) including all scheduled transport services for a given region.  See Fig 1 – 100 Network System)
b. a first computing device having a first application, the first computing device in communication with the management application over the computerized network and including a graphical user interface providing a plurality of selection categories associated with provision of on-demand driving service, ([0059] FIG. 2 is a block diagram illustrating a user device executing a designated application for a transport arrangement service, as described herein. The mobile computing device 200 can store a designated application (e.g., a designated transport app 232) in a local memory 230. In response to a user input 218, the designated app 232 can be executed by a processor 240, which can cause an app interface 242 to be generated on a display screen 220 of the mobile computing device 230. The app interface 242 can enable the user to, for example, check current price levels and availability for the transportation arrangement service. In various implementations, the app interface 242 can further enable the user to select from multiple ride services, such as a carpooling service, a regular rider service, a professional ride service, a van transport service, a luxurious ride service, and the like.  See Fig 2 - User Device 200, Designated App 232)

Regarding the following limitation, Dicker does not teach the plurality of selection categories are conditionally hidden together on the same user interface page, however, Kamiyama teaches:
wherein forms associated with each of the plurality of selection categories are conditionally hidden together on the same user interface page; (Kamiyama, see at least FIG. 3C, [0058], and [0063] - [0064], teaches selection categories conditionally hidden on the same user interface page.  Particularly, [0063] “FIG. 3C shows a display screen 330 for displaying an accordion container 331, which is an example of a stack container”. [0058] “The stack container is a container in which the display contents of the plurality of components are, for example, placed in the same position (stacked) and the tab sections corresponding to the respective components and the display content of one specified component are displayed on the front of the screen with the display contents of other components hidden, like an accordion container 331“  [0064] “The display unit 260 displays the display content 334 of one specified component in the accordion container 331 with the display contents 332 and 336 of other components hidden. In this regard, if the application user clicks on the tab section 337 for specification, the accordion container 331 displays the display content 332 of the component corresponding to the tab section 337 on the front of the screen, with the display contents 334 and 336 of other components hidden.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an accordion style interface to conditionally hide selection categories as taught by Kamiyama in the system of Dicker for submission of a booking request for on-demand driving service, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Dicker further discloses the following limitation: 
c. a second computing device having a second application, the second computing device in communication with the management application over the computerized network and including a location tracking device that tracks the location of the second computing device; ([0065] FIG. 3 is a block diagram illustrating a driver device executing a designated driver application for a transport arrangement service, as described herein. The driver device 300 can store a designated driver application 332 in memory 330, which the driver can execute via user inputs 318 to notify the network system 390 (e.g., the transport coordination system 100 of FIG. 1) that the driver is available to service start requests and scheduled ride requests. In many examples, the user device 200 of FIG. 2 and the driver device 300 of FIG. 3 can comprise mobile computing device (e.g., smart phone devices) that can execute any number of applications stored thereon. Upon initiating the driver application 332, the driver device 300 can initiate a GPS module 360 to transmit location data 362 to the network system 390 over a network 380. Based on the location data 362, the network system 390 can transmit transport invitations 392 to the driver device 300 for transport requests at proximate locations in relation to the driver's current location. See Fig 1 – 187, 188 and Fig 3 – 360) 

The combination of Dicker and Kamiyama does not disclose the following limitations; However Donovan teaches the following: 
d. a third computing device having a third application, the third computing device in communication with the second application, that includes a graphical user interface that displays the tracked location of the second computing device, thereby permitting the third application to chase the first second application (Donovan FIG. 4B [0034] In one example, the display 550 is disposed at one of the ground vehicles (e.g., a primary ground vehicle (not shown)). The display 550 may also render a symbol (e.g., a symbol 596) to indicate the position of the primary ground vehicle so that an operator of the primary ground vehicle may determine its position relative to other vehicles (e.g., 562a, 562b, 552a, 552b). The display 550 may also include a directional symbol 598 that indicates the direction the primary ground vehicle is traveling. [0035] In other examples, the other ground vehicles 552a, 552b include their own respective display that includes relative ground and air vehicle information.)
One of ordinary skill in the art would have recognized that applying the known technique of Donovan to Dicker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Donovan to the teaching of Dicker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such multiple vehicle location tracking and display on multiple user interfaces. Further, applying multiple vehicle location tracking and display on multiple user interfaces to Dicker, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient location monitoring of multiple vehicles coupled with the ability to follow or navigate to a location of another vehicle displayed on the user interface. 

The combination of Dicker, Kamiyama, and Donovan does not disclose the following limitations; However Stear Clear teaches the following: 
while providing an on-demand driving service wherein a first driver drives a user vehicle and a second driver operates as a chase driver to pick-up the first driver on termination of the on-demand driving service.  (But, says Sher, “our real magic is the software, and the fact that we have a real end-to-end solution.”  The software he’s referring to is a suite of three mobile applications: an iOS/Android app for end users (them being the drunks), one for the drive teams, and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the business.  The drive teams are a team of two people – one who drives the customer’s car, another who chases it in their own.)
It would have been obvious to one ordinary in the skill of the art to modify the combination of Dicker and Medina to include the features of Stear Clear because it reduces the risk of alcohol or intoxicated driving incidents for users that need to have their vehicle transported to another location, which increases the safety of other drivers, riders, and the public.  

Regarding the following limitation, Dicker, in view of Kamiyama, Donovan and Stear Clear, does not teach a tracking module that determines proximity of the applications and functionally links them based on their proximity.  However, Reudink teaches the following: 
e. a tracking module that determines if the second application and third application are proximate each other and functionally linking the second application with the third application if the second application and third application are proximate each other.  (Reudink  FIG. 2 [0025] Application 223 may include, for example, the real-time information sharing modules set forth herein. Program data 224 may include, for example, device location and other user data 225 that is used by application 223.  FIG. 3B [0051-0053] In a "Send Location Sharing Request and Permission Request to Devices in Proximity to First Device" operation/module 313, the communication system 300 may send a location sharing request and a permission request to the set of devices determined in operation 311 to be in proximity to a first device.)
One of ordinary skill in the art would have recognized that applying the known technique of Reudink to Dicker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Reudink to the teaching of Dicker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such functional linking through user applications when device locations are detected within proximity of each other. Further, applying functional linking through user applications when device locations are detected within proximity of each other to Dicker, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient tracking and information sharing with other nearby drivers in proximity that are also participating as on-demand driving service providers.


As per claim 3
The combination of Dicker, in view of Kamiyama, Stear Clear, Donovan and Reudink, as shown above, discloses all of the limitations of claim 1. Kamiyama further discloses the following:
wherein the plurality of selection categories are conditionally hidden by toggle selection of an icon displayed via the graphical user interface of the user application.  (Kamiyama, see at least FIG. 3C and [0064] “The display unit 260 displays the display content 334 of one specified component in the accordion container 331 with the display contents 332 and 336 of other components hidden. In this regard, if the application user clicks on the tab section 337 for specification, the accordion container 331 displays the display content 332 of the component corresponding to the tab section 337 on the front of the screen, with the display contents 334 and 336 of other components hidden.”)
The reason to combine the teachings of Kamiyama with Dicker persists from claim 1. 

As per claim 4
The combination of Dicker, in view of Kamiyama, Stear Clear, Donovan and Reudink, as shown above, discloses all of the limitations of claim 1. Stear Clear further discloses the following:
wherein the primary driver application and the chase driver application are functionally linked through the management application to form a single drive crew account within the management application.  (Page 1 Figure. Page 2 - But, says Sher, “our real magic is the software, and the fact that we have a real end-to-end solution.”  The software he’s referring to is a suite of three mobile applications: an iOS/Android app for end users (them being the drunks), one for the drive teams, and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the business.  The drive teams are a team of two people – one who drives the customer’s car, another who chases it in their own.)
It would have been obvious to one ordinary in the skill of the art to modify the combination of Dicker and Kamiyama to include the features of Stear Clear because it reduces the risk of alcohol or intoxicated driving incidents for users that need to have their vehicle transported to another location, which increases the safety of other drivers, riders, and the public.  

As per claim 5
The combination of Dicker, in view of Kamiyama, Stear Clear, Donovan and Reudink, as shown above, discloses all of the limitations of claim 1. Stear Clear further discloses the following:
wherein the management application submits a booking request from the first application to one of: the primary driver application and the chase driver application.  (Page 2 - But, says Sher, “our real magic is the software, and the fact that we have a real end-to-end solution.”  The software he’s referring to is a suite of three mobile applications: an iOS/Android app for end users (them being the drunks), one for the drive teams, and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the business.  The drive teams are a team of two people – one who drives the customer’s car, another who chases it in their own.  When customer requests come in, drivers “bid” for the pickup via their own app by saying when they can get there.)
It would have been obvious to one ordinary in the skill of the art to modify the combination of Dicker and Medina to include the features of Stear Clear because it reduces the risk of alcohol or intoxicated driving incidents for users that need to have their vehicle transported to another location, which increases the safety of other drivers, riders, and the public.  

As per claim 6
The combination of Dicker, in view of Kamiyama, Stear Clear, Donovan and Reudink, as shown above, discloses all of the limitations of claim 1. Dicker further discloses the following:
wherein the user application includes all selection categories required for submission of a booking request for on-demand driving service requirements (FIG. 4C shows all selection categories required for booking on-demand driving services [0069] In certain implementations, as shown in FIG. 4C, selection of the scheduled ride feature 410 can cause a scheduled ride input screen 414 to be generated that enables the user to input the various details of the scheduled ride, such as a pick-up data and time, a pick-up location, and a destination.)

Regarding the following limitation, Dicker does not teach that the selection categories are on the same user interface and conditionally hidden, however, Kamiyama teaches: 
on the same user interface page and every form associated with each of the plurality of selection categories is conditionally hidden together on the same user interface page. (Kamiyama, see at least FIG. 3C, [0058], and [0063] - [0064], teaches selection categories conditionally hidden on the same user interface page.  Particularly, [0063] “FIG. 3C shows a display screen 330 for displaying an accordion container 331, which is an example of a stack container”. [0058] “The stack container is a container in which the display contents of the plurality of components are, for example, placed in the same position (stacked) and the tab sections corresponding to the respective components and the display content of one specified component are displayed on the front of the screen with the display contents of other components hidden, like an accordion container 331“  [0064] “The display unit 260 displays the display content 334 of one specified component in the accordion container 331 with the display contents 332 and 336 of other components hidden. In this regard, if the application user clicks on the tab section 337 for specification, the accordion container 331 displays the display content 332 of the component corresponding to the tab section 337 on the front of the screen, with the display contents 334 and 336 of other components hidden.”)
The reason to combine the teachings of Kamiyama with Dicker persists from claim 1. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170352125 A1 to Dicker, in view of US 20110225522 A1 to Kamiyama, in further view of Stear Clear, in further view of US 20100090891 A1 to Donovan, further in view of US 20100274569 A1 to Reudink, and further in view of WO 2008132520 A1 to Prodromidis et al (hereafter Prodromidis).

As per claim 2
The combination of Dicker, in view of Kamiyama, Stear Clear, Donovan and Reudink, as shown above, discloses all of the limitations of claim 1. Regarding the following limitation:
wherein the second or third application includes a pairing button which pairs the second computing device and third computing device and allows the second computing device to be in communication with the first computing device. 
Dicker teaches, see FIG. 1 elements 180, 187, and 195, service provider applications that are in communication with a user application.  Dicker further teaches a driver device interface with buttons, see FIG. 3 and [0066]. “In executing the driver application 332, the processor 340 can generate a driver application interface 342 on a display screen of the driver device 300 to enable the driver to accept or decline the transport invitation 392, or to cancel a currently accepted invitation 392.”
Dicker does not teach the second or third application including a pairing button which pairs the second computing device and third computing device.  However, Prodromidis teaches pairing two drivers via communication devices such as mobile phones through request notifications. (Page 10 lines 5 – 18 describing a request being sent from a first driver to a second driver).  
The teachings of Prodromidis are applicable to Dicker as they both share characteristics and capabilities, namely, they are directed to systems and devices for transportation related requests and information sharing among users.  It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the techniques of Prodromidis of pairing multiple drivers via their devices with the teachings of Dicker “so as to motivate and forge the collaboration between the two drivers and the system.” (Prodromidis page 9 lines 26 – 27)


Claims 7 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170352125 A1 to Dicker, in view of US 20140005944 A1 to Mani et al (hereafter Mani), and further in view of US 20110225522 A1 to Kamiyama. 

As per claim 7, Dicker, as shown, discloses the following limitations:
A system for coordinated location tracking of computing devices over a computerized network, comprising: ([0011] Fig 1 – 3  According to examples described herein, the ride scheduling feature can enable users to schedule future rides with the on-demand transportation service—which can be managed by the network system. [0018] the network system can perform a lookup of estimated time of arrival (ETA) information based on driver device locations)
a. a management application, in communication with a computerized network, that manages provision of on-demand driver services; ([0011]  A network system is disclosed herein that can provide a ride scheduling feature for a designated application of an on-demand transportation service. According to examples described herein, the ride scheduling feature can enable users to schedule future rides with the on-demand transportation service--which can be managed by the network system. The network system can receive user requests for scheduled transport requests, where the user can input a future time for service (e.g., a scheduled future date and/or time, as compared to the current time), a start location, and a destination. In certain implementations, the network system can manage a ride or transport service scheduling log (referred to herein as scheduling log) including all scheduled transport services for a given region.  See Fig 1 – 100 Network System)
b. a first computing device including a first application, in communication with the management application over the computerized network and including a graphical user interface providing all selection categories required for submission of a booking request, ([0059] FIG. 2 is a block diagram illustrating a user device executing a designated application for a transport arrangement service, as described herein. The mobile computing device 200 can store a designated application (e.g., a designated transport app 232) in a local memory 230. In response to a user input 218, the designated app 232 can be executed by a processor 240, which can cause an app interface 242 to be generated on a display screen 220 of the mobile computing device 230. The app interface 242 can enable the user to, for example, check current price levels and availability for the transportation arrangement service. In various implementations, the app interface 242 can further enable the user to select from multiple ride services, such as a carpooling service, a regular rider service, a professional ride service, a van transport service, a luxurious ride service, and the like.  See Fig 2 - User Device 200, Designated App 232)
c. a second computing device including a second application in communication with the management application over the computerized network and including a location tracking device that tracks the location of the second computing device and provides the location of the second computing device to the management application or the first application. ([0065] FIG. 3 is a block diagram illustrating a driver device executing a designated driver application for a transport arrangement service, as described herein. The driver device 300 can store a designated driver application 332 in memory 330, which the driver can execute via user inputs 318 to notify the network system 390 (e.g., the transport coordination system 100 of FIG. 1) that the driver is available to service start requests and scheduled ride requests. In many examples, the user device 200 of FIG. 2 and the driver device 300 of FIG. 3 can comprise mobile computing device (e.g., smart phone devices) that can execute any number of applications stored thereon. Upon initiating the driver application 332, the driver device 300 can initiate a GPS module 360 to transmit location data 362 to the network system 390 over a network 380. Based on the location data 362, the network system 390 can transmit transport invitations 392 to the driver device 300 for transport requests at proximate locations in relation to the driver's current location. See Fig 1 – 187, 188 and Fig 3 – 360) 

Regarding the following limitation, Dicker teaches multiple driver devices and interfaces in communication with a management application with buttons performing different functions as shown above. See also FIG. 3 and [0066] “In executing the driver application 332, the processor 340 can generate a driver application interface 342 on a display screen of the driver device 300 to enable the driver to accept or decline the transport invitation 392, or to cancel a currently accepted invitation 392.).  Dicker does not teach that one of the functions is for pairing accounts of two drivers that enables communication between the devices. 
d. a driver interface in communication with the management application and the second computing device, the driver interface including a pairing button that allows two drivers to pair their accounts, wherein pairing the accounts enables communication between the driver interface and the first computing device
However, Mani teaches, see FIG. 7 and [0055] “Upon the vehicle user inputting the command and the command being received by the head unit 104, a call may be made from the head unit 104 (via the embedded modem 132 or the ND 138) and, upon making a connection, a text-based message may be transmitted for display at the contact's communication device. FIG. 7 illustrates a non-limiting example of a communication device 700 (shown in FIG. 7 as a head unit 700) which receives a text-based message requesting the contact to share location. The text-based message may include a request to share the contact's location. In response, the user may accept or decline the request.”  See also [0071] “…multiple users may track each other from their vehicle head unit while travelling to a common destination. The location of each vehicle may be displayed and tracked on each vehicle's navigation map.”
The teachings of Mani are applicable to Dicker as they both share characteristics and capabilities, namely, they are directed to techniques for locating positions and routing of vehicles. It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the techniques of a driver interface device that allows two drivers to pair their accounts of Mani with the teachings of Dicker with the motivation that “a software tool for locating one or more contacts can be useful, especially when living in a big city or visiting a new town, among other uses.” (Mani [0028]). 

Regarding the following limitation, Dicker teaches the selection categories for a booking request of on-demand driving service (Dicker FIG. 4C – 4D), but does not explicitly teach that the categories are on the same user interface and conditionally hidden.  
all selection categories required for submission of a booking request for on-demand driving service requirements on the same user interface page and every form associated with each of the plurality of selection categories is conditionally hidden together on the same user interface page; 
However, Kamiyama, see at least FIG. 3C, [0058], and [0063] - [0064], teaches selection categories conditionally hidden on the same user interface page.  Particularly, [0063] “FIG. 3C shows a display screen 330 for displaying an accordion container 331, which is an example of a stack container”. [0058] “The stack container is a container in which the display contents of the plurality of components are, for example, placed in the same position (stacked) and the tab sections corresponding to the respective components and the display content of one specified component are displayed on the front of the screen with the display contents of other components hidden, like an accordion container 331.“  [0064] “The display unit 260 displays the display content 334 of one specified component in the accordion container 331 with the display contents 332 and 336 of other components hidden. In this regard, if the application user clicks on the tab section 337 for specification, the accordion container 331 displays the display content 332 of the component corresponding to the tab section 337 on the front of the screen, with the display contents 334 and 336 of other components hidden.”
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an accordion style interface to conditionally hide selection categories as taught by Kamiyama in the system of Dicker for submission of a booking request for on-demand driving service, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 

As per claim 8, 
Dicker, in view of Mani and Kamiyama, teaches the limitations of claim 7, as shown above.  Dicker does not teach the following limitation, however, Kamiyama further teaches:
wherein the plurality of selection categories are each conditionally hidden by toggle selection of an icon displayed via the graphical user interface of the user application. (Kamiyama: FIG. 3C and [0064] “In this regard, if the application user clicks on the tab section 337 for specification, the accordion container 331 displays the display content 332 of the component corresponding to the tab section 337 on the front of the screen, with the display contents 334 and 336 of other components hidden.”)
The reason to combine Kamiyama with Dicker persists from claim 7.  

Claims 9 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170352125 A1 to Dicker, in view of US 20140005944 A1 to Mani, in view of US 20110225522 A1 to Kamiyama, and further in view of Stear Clear and US 20100090891 A1 to Donovan. 

As per claim 9
The combination of Dicker, in view of Prodromidis and Kamiyama, as shown above, discloses all of the limitations of claim 8. Dicker does not teach the following limitation, however, Donovan teaches:
further comprising a third computing device including a third application in communication with the second application that includes a graphical user interface that displays the tracked location of the second computing device, thereby permitting the third application to chase the second application (Donovan FIG. 4B [0034] In one example, the display 550 is disposed at one of the ground vehicles (e.g., a primary ground vehicle (not shown)). The display 550 may also render a symbol (e.g., a symbol 596) to indicate the position of the primary ground vehicle so that an operator of the primary ground vehicle may determine its position relative to other vehicles (e.g., 562a, 562b, 552a, 552b). The display 550 may also include a directional symbol 598 that indicates the direction the primary ground vehicle is traveling. [0035] In other examples, the other ground vehicles 552a, 552b include their own respective display that includes relative ground and air vehicle information.)
One of ordinary skill in the art would have recognized that applying the known technique of Donovan to Dicker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Donovan to the teaching of Dicker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such multiple vehicle location tracking and display on multiple user interfaces. Further, applying multiple vehicle location tracking and display on multiple user interfaces to Dicker, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient location monitoring of multiple vehicles coupled with the ability to follow or navigate to a location of another vehicle displayed on the user interface. 

Stear Clear further discloses the following:
while providing an on-demand driving service wherein a first driver drives a user vehicle and a second driver operates as a chase driver to pick-up the first driver on termination of the on-demand driving service. (Stear Clear: Page 3 Figure. Page 2 Figure - But, says Sher, “our real magic is the software, and the fact that we have a real end-to-end solution.”  The software he’s referring to is a suite of three mobile applications: an iOS/Android app for end users (them being the drunks), one for the drive teams, and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the business. The drive teams are a team of two people – one who drives the customer’s car, another who chases it in their own.)
It would have been obvious to one ordinary in the skill of the art to modify the combination of Dicker, in view of Prodromidis and Kamiyama, to include features of Stear Clear because it reduces the risk of alcohol or intoxicated driving incidents for users that need to have their vehicle transported to another location, which increases the safety of other drivers, riders, and the public.

As per claim 10
The combination of Dicker, in view of Prodromidis and Kamiyama, in further view of Stear Clear and Donovan, as shown above, discloses all of the limitations of claim 9. Stear Clear further discloses the following:
wherein the management application submits a booking request from the first application to one of: the primary driver application and the chase driver application. (Page 3 - When customer requests come in, drivers “bid” for the pickup via their own app by saying when they can get there.)
It would have been obvious to one ordinary in the skill of the art to modify the combination of Dicker, in view of Prodromidis and Kamiyama, to include features of Stear because it reduces the risk of alcohol or intoxicated driving incidents for users that need to have their vehicle transported to another location, which increases the safety of other drivers, riders, and the public.

As per claim 11
The combination of Dicker, in view of Prodromidis and Kamiyama, in further view of Stear Clear and Donovan, as shown above, discloses all of the limitations of claim 10. Dicker further discloses the following:
wherein the user application submits a driver query to the management application to query a driver database including nearby drivers that have sign-in to the system. ([0059] FIG. 2 is a block diagram illustrating a user device executing a designated application for a transport arrangement service, as described herein. The mobile computing device 200 can store a designated application (e.g., a designated transport app 232) in a local memory 230. In response to a user input 218, the designated app 232 can be executed by a processor 240, which can cause an app interface 242 to be generated on a display screen 220 of the mobile computing device 230. The app interface 242 can enable the user to, for example, check current price levels and availability for the transportation arrangement service. In various implementations, the app interface 242 can further enable the user to select from multiple ride services, such as a carpooling service, a regular rider service, a professional ride service, a van transport service, a luxurious ride service, and the like.)

As per claim 12
The combination of Dicker, in view of Prodromidis and Kamiyama, in further view of Stear Clear and Donovan, as shown above, discloses all of the limitations of claim 11. Dicker further discloses the following:
wherein the user application provides the user the ability to select a driver queried from the management application and then includes the selected driver in the booking request. ([0059] FIG. 2 is a block diagram illustrating a user device executing a designated application for a transport arrangement service, as described herein. The mobile computing device 200 can store a designated application (e.g., a designated transport app 232) in a local memory 230. In response to a user input 218, the designated app 232 can be executed by a processor 240, which can cause an app interface 242 to be generated on a display screen 220 of the mobile computing device 230. The app interface 242 can enable the user to, for example, check current price levels and availability for the transportation arrangement service. In various implementations, the app interface 242 can further enable the user to select from multiple ride services, such as a carpooling service, a regular rider service, a professional ride service, a van transport service, a luxurious ride service, and the like.)

As per claim 13
The combination of Dicker, in view of Prodromidis and Kamiyama, in further view of Stear Clear and Donovan, as shown above, discloses all of the limitations of claim 12. Dicker further discloses the following:
wherein the primary driver application displays the booking request and provides the primary driver the ability to accept or decline the booking request. ([0066] The transport invitations 392 may be invitations for on-demand rides, or invitations to service a scheduled transport request. The transport invitations 392 can be received by a communications interface 310 of the driver device 300 and processed by a processor 340. In executing the driver application 332, the processor 340 can generate a driver application interface 342 on a display screen of the driver device 300 to enable the driver to accept or decline the transport invitation 392, or to cancel a currently accepted invitation 392.)



Claims 14 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170352125 A1 to Dicker, in view of US 20110225522 A1 to Kamiyama, in view of Stear Clear and further in view of US 20150063186 A1 to Kakadia et al (hereafter referred to as Kakadia). 

As per claim 14, 
Dicker, as shown, discloses the following limitations:
A method of coordinated location tracking of computing devices over a computerized network ([0011] Fig 1 – 3  According to examples described herein, the ride scheduling feature can enable users to schedule future rides with the on-demand transportation service—which can be managed by the network system. [0018] the network system can perform a lookup of estimated time of arrival (ETA) information based on driver device locations), comprising the steps of: 
b. providing a user application in association with a user account, wherein the user application is communication with the management application over the computerized network and including a graphical user interface providing all selection categories required for submission of a booking request for on-demand driving service requirements  ([0059] FIG. 2 is a block diagram illustrating a user device executing a designated application for a transport arrangement service, as described herein. The mobile computing device 200 can store a designated application (e.g., a designated transport app 232) in a local memory 230. In response to a user input 218, the designated app 232 can be executed by a processor 240, which can cause an app interface 242 to be generated on a display screen 220 of the mobile computing device 230. The app interface 242 can enable the user to, for example, check current price levels and availability for the transportation arrangement service. In various implementations, the app interface 242 can further enable the user to select from multiple ride services, such as a carpooling service, a regular rider service, a professional ride service, a van transport service, a luxurious ride service, and the like.  FIG. 4C shows all selection categories required for booking on-demand driving services [0069] In certain implementations, as shown in FIG. 4C, selection of the scheduled ride feature 410 can cause a scheduled ride input screen 414 to be generated that enables the user to input the various details of the scheduled ride, such as a pick-up data and time, a pick-up location, and a destination.)

Dicker does not teach the following limitations; however, Kamiyama does teach the following limitations:
on the same user interface page and every form associated with each of the plurality of selection categories is conditionally hidden together on the same user interface page; (Kamiyama, see at least FIG. 3C, [0058], and [0063] - [0064], teaches selection categories conditionally hidden on the same user interface page.  Particularly, [0063] “FIG. 3C shows a display screen 330 for displaying an accordion container 331, which is an example of a stack container”. [0058] “The stack container is a container in which the display contents of the plurality of components are, for example, placed in the same position (stacked) and the tab sections corresponding to the respective components and the display content of one specified component are displayed on the front of the screen with the display contents of other components hidden, like an accordion container 331“  [0064] “The display unit 260 displays the display content 334 of one specified component in the accordion container 331 with the display contents 332 and 336 of other components hidden. In this regard, if the application user clicks on the tab section 337 for specification, the accordion container 331 displays the display content 332 of the component corresponding to the tab section 337 on the front of the screen, with the display contents 334 and 336 of other components hidden.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an accordion style interface to conditionally hide selection categories as taught by Kamiyama in the system of Dicker for submission of a booking request for on-demand driving service, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The combination of Dicker and Kamiyama does not disclose the following limitations; However Stear Clear discloses the following: 
a. providing paired driver accounts within a management application, in communication with a computerized network, that manages provision of on-demand driver services; (But, says Sher, “our real magic is the software, and the fact that we have a real end-to-end solution.”  The software he’s referring to is a suite of three mobile applications: an iOS/Android app for end users (them being the drunks), one for the drive teams, and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the business.  The drive teams are a team of two people – one who drives the customer’s car, another who chases it in their own.)
c. functionally coupling the paired driver accounts with the user account via a booking request for on-demand driving services;  (But, says Sher, “our real magic is the software, and the fact that we have a real end-to-end solution.”  The software he’s referring to is a suite of three mobile applications: an iOS/Android app for end users (them being the drunks), one for the drive teams, and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the business. The drive teams are a team of two people – one who drives the customer’s car, another who chases it in their own.  The drive teams are a team of two people – one who drives the customer’s car, another who chases it in their own.  When customer requests come in, drivers “bid” for the pickup via their own app by saying when they can get there.)
d. tracking the physical locations, via a tracking device, of a computing device associated with the paired driver accounts or the first computing device associated with the user account.  (But, says Sher, “our real magic is the software, and the fact that we have a real end-to-end solution.”  The software he’s referring to is a suite of three mobile applications: an iOS/Android app for end users (them being the drunks), one for the drive teams, and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the business.  The drive teams are a team of two people – one who drives the customer’s car, another who chases it in their own.  When customer requests come in, drivers “bid” for the pickup via their own app by saying when they can get there.)
It would have been obvious to one ordinary in the skill of the art to modify the combination of Dicker and Medina to include the features of Stear Clear because it reduces the risk of alcohol or intoxicated driving incidents for users that need to have their vehicle transported to another location, which increases the safety of other drivers, riders, and the public.    

Regarding the following limitation, Dicker, in view of Kamiyama and Stear Clear, teaches generating a paired driver account of two individual drivers.  Dicker, in view of Kamiyama and Stear Clear suggests that the two driver accounts are paired through the management application that has all the management reporting functions necessary (Stear Clear “and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the business.”), but doesn’t explicitly teach linking individual driver accounts to a paired driver account having its own driver identification information, however, Kakadia teaches:   
e. generating a paired driver account that links to each of the driver accounts but has its own driver identification information. (Kakadia [0039] In some implementations, provisioning device 210 may determine a group identifier associated with the group. For example, the group identifier may include a group name, a group number, a group ID (e.g., a unique set of characters), or the like. Additionally, or alternatively, provisioning device 210 may determine a member identifier associated with a member of the group (e.g., user device 240, a user of user device 240, etc.). For example, the member identifier may include a set of characters (e.g., numbers, letters, symbols, etc.) that identify the user, such as a name, an ID number, a username, or the like. Additionally, or alternatively, the member identifier may include a set of characters that identify user device 240, such as a serial number, a device name, an IP address associated with user device 240, or the like. [0073] Information associated with a single member of a group may be conceptually represented as row in data structure 510. For example, the first row in data structure 510 may correspond to a first taxi cab driver associated with a group of Baltimore taxi cab drivers (e.g., identified as group ID "001" in FIG. 5A). The first taxi cab driver may be associated with a member ID of "Taxi-328," and a name of "Joseph Hunt."  [0074] The second row of data structure 510 may correspond to a second taxi cab driver associated with the group. The second taxi cab driver may be identified by a member ID of "Taxi-106," a member name of "Cynthia Thomas," and may be associated with a particular user device 240 identified by an IP address of "41.32.8.457.)
One of ordinary skill in the art would have recognized that applying the known technique of Kakadia to Dicker would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kakadia to the teaching of Dicker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such pairing of accounts with a group identifier. Further, applying pairing of accounts with a group identifier to Dicker, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient assignment of a single identifier, representing two drivers, to a request by a user for on-demand driving services.

As per claim 15
The combination of Dicker, in view of Kamiyama, Stear Clear, and Kakadia, as shown above, discloses all of the limitations of claim 14. Dicker further discloses the following:
further comprising the step of closing a transport transaction. ([0047] According to such implementations, the overall fare is unknown to the requesting user until drop-off, at which point the pricing engine 165 can submit a receipt or bill to the requesting user's device 190 via the designated application 195.)

As per claim 16
The combination of Dicker, in view of Kamiyama, Stear Clear, and Kakadia, as shown above, discloses all of the limitations of claim 15. Dicker does not teach the following limitation, however, Stear Clear teaches:
wherein the management application submits a booking request from the first application to the paired driving accounts. (But, says Sher, “our real magic is the software, and the fact that we have a real end-to-end solution.”  The software he’s referring to is a suite of three mobile applications: an iOS/Android app for end users (them being the drunks), one for the drive teams, and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the business.  The drive teams are a team of two people – one who drives the customer’s car, another who chases it in their own.  When customer requests come in, drivers “bid” for the pickup via their own app by saying when they can get there.)
It would have been obvious to one ordinary in the skill of the art to modify the combination of Dicker and Medina to include the features of Stear Clear because it reduces the risk of alcohol or intoxicated driving incidents for users that need to have their vehicle transported to another location, which increases the safety of other drivers, riders, and the public.  

As per claim 17
The combination of Dicker, in view of Kamiyama, Stear Clear, and Kakadia, as shown above, discloses all of the limitations of claim 16. Dicker further discloses the following:
wherein the first application submits a driver query to the management application to query a driver database including nearby drivers that have sign-in to the system.  ([0065]    FIG. 3 is a block diagram illustrating a driver device executing a designated driver application for a transport arrangement service, as described herein. The driver device 300 can store a designated driver application 332 in memory 330, which the driver can execute via user inputs 318 to notify the network system 390 (e.g., the transport coordination system 100 of FIG. 1) that the driver is available to service start requests and scheduled ride requests. In many examples, the user device 200 of FIG. 2 and the driver device 300 of FIG. 3 can comprise mobile computing device (e.g., smart phone devices) that can execute any number of applications stored thereon. Upon initiating the driver application 332, the driver device 300 can initiate a GPS module 360 to transmit location data 362 to the network system 390 over a network 380. Based on the location data 362, the network system 390 can transmit transport invitations 392 to the driver device 300 for transport requests at proximate locations in relation to the driver's current location.)

As per claim 18
The combination of Dicker, in view of Kamiyama, Stear Clear, and Kakadia, as shown above, discloses all of the limitations of claim 17. Dicker further discloses the following:
wherein the first application provides the user the ability to select a driver queried from the management application and then includes the selected driver in the booking request.  ([0059] FIG. 2 is a block diagram illustrating a user device executing a designated application for a transport arrangement service, as described herein. The mobile computing device 200 can store a designated application (e.g., a designated transport app 232) in a local memory 230. In response to a user input 218, the designated app 232 can be executed by a processor 240, which can cause an app interface 242 to be generated on a display screen 220 of the mobile computing device 230. The app interface 242 can enable the user to, for example, check current price levels and availability for the transportation arrangement service. In various implementations, the app interface 242 can further enable the user to select from multiple ride services, such as a carpooling service, a regular rider service, a professional ride service, a van transport service, a luxurious ride service, and the like.)

As per claim 19
The combination of Dicker, in view of Kamiyama, Stear Clear, and Kakadia, as shown above, discloses all of the limitations of claim 18. Stear Clear further discloses the following:
wherein the second application displays the booking request and provides a first driver of the paired driving account the ability to accept or decline the booking request.  (But, says Sher, “our real magic is the software, and the fact that we have a real end-to-end solution.”  The software he’s referring to is a suite of three mobile applications: an iOS/Android app for end users (them being the drunks), one for the drive teams, and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the business.  The drive teams are a team of two people – one who drives the customer’s car, another who chases it in their own.  When customer requests come in, drivers “bid” for the pickup via their own app by saying when they can get there.)
It would have been obvious to one ordinary in the skill of the art to modify the combination of Dicker and Medina to include the features of Stear Clear because it reduces the risk of alcohol or intoxicated driving incidents for users that need to have their vehicle transported to another location, which increases the safety of other drivers, riders, and the public.

As per claim 20
The combination of Dicker, in view of Kamiyama, Stear Clear, and Kakadia, as shown above, discloses all of the limitations of claim 14. Dicker further discloses the following:
wherein the first application submits a driver query to the management application to query a driver database including nearby drivers that have sign-in to the system, ([0059] FIG. 2 is a block diagram illustrating a user device executing a designated application for a transport arrangement service, as described herein. The mobile computing device 200 can store a designated application (e.g., a designated transport app 232) in a local memory 230. In response to a user input 218, the designated app 232 can be executed by a processor 240, which can cause an app interface 242 to be generated on a display screen 220 of the mobile computing device 230. The app interface 242 can enable the user to, for example, check current price levels and availability for the transportation arrangement service. In various implementations, the app interface 242 can further enable the user to select from multiple ride services, such as a carpooling service, a regular rider service, a professional ride service, a van transport service, a luxurious ride service, and the like.)

Dicker does not teach the following limitation, however, Stear Clear does: 
the user application provides the user the ability to select a driver queried from the management application and then includes the selected driver in the booking request, and management application submits the booking request from the first application to the paired driving accounts.  (Page 2 Figure – Select Drive Team. But, says Sher, “our real magic is the software, and the fact that we have a real end-to-end solution.”  The software he’s referring to is a suite of three mobile applications: an iOS/Android app for end users (them being the drunks), one for the drive teams, and a third iPad app for franchise owners which lets them view a heatmap of their drivers’ cars in action, customer requests, and all the management reporting functions necessary to run the business.  The drive teams are a team of two people – one who drives the customer’s car, another who chases it in their own.  When customer requests come in, drivers “bid” for the pickup via their own app by saying when they can get there.)
It would have been obvious to one ordinary in the skill of the art to modify the combination of Dicker and Medina to include the features of Stear Clear because it reduces the risk of alcohol or intoxicated driving incidents for users that need to have their vehicle transported to another location, which increases the safety of other drivers, riders, and the public. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628